DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The step of “generating a plurality of neighboring cell combinations based on each of the plurality of neighboring cell combinations comprising a connected portion of the plurality of cells, and the permeability measure for each cell of the plurality of cells in the connected portion satisfying a pre-determined threshold; selecting, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generating an equivalent thermal conductivity for the advection candidate region; and performing, based at least on the equivalent thermal conductivity, 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “obtaining, for each of a plurality of cells in a data volume, a permeability measure to represent fluid passing ability in a corresponding positively recite a particular machine that obtains, for each of a plurality of cells in a data volume, a permeability measure to represent fluid passing ability in a corresponding location in the field.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2, 3 and 5-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

Claims 8 and 15 are directed to an abstract idea for the same rationales as claim 1.
The additional elements of “a computer processor” and “memory storing instructions executed by the computer processor” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer 
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 9, 10, 12-14, 16, 17, 19 and 20, depend directly or indirectly from 8 or 15, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
                         
                         Patent eligible under 35 USC § 101
3.	Claim 4 is considered to be patent eligible under 35 U.S.C. 101 because it recites the limitation “generating a control signal based on the modeling result; and performing the field operation based on the control signal” which is considered practical application.
Claim 11 is considered to be patent eligible under 35 U.S.C. 101 because it recites the limitation “a sensory device configured to receive measurements of the field to generate the plurality of data items of the volume dataset; and field equipment coupled s of the volume dataset; and field equipment coupled to the E&P computer system and configured to perform the field operation based on a control signal, wherein the instructions further comprise functionality to generate the control signal based on the modeling result” which is considered practical application.
Claim 18 is considered to be patent eligible under 35 U.S.C. 101 because it recites the limitation “generate a control signal based on the modeling result; and perform the field operation based on the control signal” which is considered practical application.
Allowable Subject Matter
4.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 1-20 would be allowed when the 35 USC 101 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record anticipated or renders obvious a method for performing a field operation of a field, the method including the steps of: selecting, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generating an equivalent thermal conductivity for the advection candidate region; and performing, based at least on the equivalent thermal conductivity, a basin modeling of the field to generate a modeling result, in combination with the rest of the claim limitation as claimed and defined by the Applicant.
Regarding claim 8, none of the prior art of record anticipated or renders obvious a system for performing a field operation of a field, comprising: an exploration and 
Regarding claim 15, none of the prior art of record anticipated or renders obvious a non-transitory computer readable medium storing instructions that are configured to cause a computer processor to: select, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generate an equivalent thermal conductivity for the advection candidate region; and perform, based at least on the equivalent thermal conductivity, a basin modeling of the field to generate a modeling result, in combination with the rest of the claim limitation as claimed and defined by the Applicant.

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Maliassov [‘039] discloses systems and methods which accurately model the conditions in a geological basin by evaluating phenomena operating in the basin. Such modeling may including describing compaction processes and fluid flow in sedimentary basins evolving through geologic time.  The invention operate to produce basin models in a much more efficient manner, in less time, and using less computational resources.
Moncorge et al. [‘141] disclose a method of performing an oilfield operation of an oilfield having at least one wellsite, each wellsite having a wellbore penetrating a subterranean formation for extracting fluid from an underground reservoir therein. The method includes determining a time-step for simulating the reservoir using a reservoir model, the reservoir being represented as a plurality of gridded cells and being modeled as a multi-phase system using a plurality of partial differential equations, calculating a plurality of Courant-Friedrichs-Lewy (CFL) conditions of the reservoir model corresponding to the time-step, the plurality of CFL conditions being calculated for each of the plurality of gridded cells and comprising a temperature CFL condition, a composition CFL condition, and a saturation CFL condition calculated concurrently, simulating a first cell of the plurality of gridded cells using the reservoir model with an Implicit Pressure, Explicit Saturations (IMPES) system to obtain a first simulation result, the first cell having no CFL condition of the plurality of CFL conditions with a value greater than one, simulating a second cell of the plurality of gridded cells using the reservoir model with a Fully Implicit Method (FIM) system to obtain a second simulation result, the second cell having at least one CFL 

Hoteit [‘633] discloses a numerical procedure is disclosed to improve the prediction of heat fronts when simulating hot fluid injection in viscous hydrocarbon reservoirs. The mathematical model is composed of the conventional governing equations that describe multiphase fluid flow and energy balance. The reservoir geometry can be partitioned into a regular Cartesian grid or an irregular corner-point geometry grid. The numerical procedure uses the finite different (FD) method to solve the flow equations and the discontinuous Galerkin (DG) method to solve the energy balance equation. The proposed FD-DG method is an alternative to the traditional solution procedure that uses the FD method to solve both the flow and the energy equations. This method significantly reduces numerical dispersion near discontinuities in the solution of the energy equation and therefore provides a better capture of the heat fronts. To obtain a desired accuracy in the energy equation solution, the FD-DG method can be orders of magnitude faster than the traditional method.
Wakefield et al. [‘379] disclose basin and petroleum systems modeling, where temperature, pressure and porosity distributions within the sediments may be modeled, for example, by solving partial differential equations (PDEs) using one or more numerical techniques. Modeling may also model geometry with respect to time, for example, to account for changes stemming from geological events (e.g., deposition of material, erosion of material, shifting of material, etc.).
Divies et al. [‘680] disclose a method for modeling the geometric evolution over time of a geological basin affected by displacements along faults, with each intermediate geometry of the evolution process being determined incrementally. The model created according to the invention directly reconstructs intermediate geometries of the basin over time from an initial undeformed state. Two deformation mechanisms are accounted for in the method: a) sliding along major tectonic discontinuities with internal deformation (folding) of sediments and b) mechanical compaction due to burial of the sediments by tectonic deformation of sedimentation. The model created by the method also allows coupling of the deformation linked to the set of faults with compaction phenomenon. The model gives information on the variation in permeability, expulsion of fluids by compaction, and heat transfers on the basin scale by circulation of fluids. 
  
Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857